Citation Nr: 1009772	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-27 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left elbow 
disability, to include as secondary to service-connected 
right elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1996 to May 
1996 and from February 2003 to May 2004, with additional 
service in the Puerto Rico Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left elbow disability.  The Board 
remanded the claim for additional development in June 2008 
and in August 2009.


FINDING OF FACT

1.  The evidence does not show that a left elbow disability 
is related to the Veteran's  first or second periods of 
active service, or to any incident therein, including his 
service-connected right elbow disability.

2.  Clear and unmistakable evidence shows that a left elbow 
disability existed at the time of the Veteran's entry into 
his second period of active service, and did not permanently 
increase in severity during that period of service.

3.  The evidence does not show that a left elbow disability 
was incurred in or aggravated during any service for training 
purposes.


CONCLUSION OF LAW

A left elbow disability was not incurred in or aggravated by 
the Veteran's active service, and is not proximately due to 
or the result of his service-connected right elbow 
disability.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(b) (2009); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (presumption of 
aggravation created by § 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 1 
Vet. App. 228 (1991).  A mere transient flare-up during 
service of a preexisting disorder does not, in the absence of 
evidence of a worsening of the underlying condition, 
constitute aggravation of the disorder.  In addition, the 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service-
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1) (2009). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2009).

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2009).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2009).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty training, or from injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  In addition, 
active duty includes any period of inactive duty for training 
during which an individual becomes disabled or dies from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurs during such training.  
38 U.S.C.A. § 101(24) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.6 (2009).  However, presumptive periods do not apply to 
active duty training or inactive duty training.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).

The Veteran contends that his left elbow disability is 
related to his active service.  Specifically, he contends 
that he gradually began to experience pain in his left elbow 
while on his second period of active duty, though the full 
manifestation of the pain occurred six months after he 
separated from service.  Alternatively, the Veteran contends 
that his left elbow disability is related to his service-
connected right elbow disability.

Service medical records dated from January 1996 to May 1996, 
the Veteran's first period of active service, do not evidence 
any complaints, diagnosis, or treatment for any left elbow 
disability.  

Private treatment records dated in November 2002 and in 
December 2002 reflect that the Veteran was diagnosed with 
bilateral lateral epicondylitis and underwent physical 
therapy for both elbows.  

Service medical records dated from February 2003 to May 2004, 
the Veteran's second period of active service, do not 
evidence any complaints, diagnosis, or treatment for a left 
elbow disability.  

On examination in February 2003, prior to entrance into 
service, no abnormality of the left elbow was noted.  
However, the file contains private medical records dated in 
November 2002 and December 2002 that diagnose the Veteran 
with bilateral lateral epicondylitis.  Because a left elbow 
disability was diagnosed shortly before the Veteran's second 
period of active duty, the Board finds that there is clear 
and unmistakable evidence that the Veteran's left elbow 
disability existed prior to his second period of service.   
The pertinent question is thus whether his left elbow 
disability was aggravated by his second period of active 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2009).

Post-service evidence includes Army National Guard service 
medical records.  Those records reflect that in June 2006, 
the Veteran underwent an annual medical review, at which time 
he reported that he suffered from left lateral epicondylitis.  
He submitted private medical records that demonstrated that 
he had been undergoing physical therapy for the condition 
since at least May 2006.  His private physician recommended 
that he not complete any push-ups.  He was therefore placed 
on temporary physical profile and instructed to refrain from 
push-ups until he completed physical therapy.  In September 
2006, he was re-evaluated for his left elbow disability, and 
was instructed not to attend annual training.  

VA treatment records dated from August 2004 to June 2008 
reflect ongoing care for the Veteran's left elbow disability.

On November 2006 VA examination, the Veteran reported having 
pain in both elbows.  There was no history of trauma to the 
elbows.  Physical examination revealed tenderness in the left 
elbow, with no swelling, edema, or redness.  The diagnosis 
was bilateral tennis elbow.  

On July 2008 VA examination, the Veteran reported that he had 
begun to experience left elbow pain approximately six months 
after returning from active duty in Kuwait in 2004.  He 
reported a gradual onset of pain that was intermittent.  
After physically examining the Veteran and reviewing the 
claims file, the examiner opined that it was less likely than 
not that the Veteran's left elbow disability was caused or 
related to his active service.  The examiner noted that the 
Veteran reported that the pain began after he returned from 
service.  Significantly, the Veteran's service medical 
records did not reflect complaints or treatment for a left 
elbow disability, and there was no evidence of trauma to the 
left elbow during service.  

In November 2009, the same VA examiner completed an addendum 
opinion, concluding that the Veteran's left elbow disability 
was not aggravated by his second period of service.  The 
examiner noted the November 2002 and December 2002 private 
medical records evidencing treatment for a left elbow 
disability, and concluded that because the Veteran was able 
to work while he was deployed in Kuwait, and because there 
was no evidence in his service medical records of any left 
elbow problems while on active duty, there was no indication 
that his left elbow was aggravated by his service.  The 
examiner also found it be significant that the Veteran 
reported an onset of left elbow problems within six months 
after he returned home from Kuwait, leading him to believe 
that the Veteran experienced a worsening of the condition 
after he separated from service.

The Board finds that the weight of the evidence of record in 
this case shows clearly and unmistakably that the Veteran's 
left elbow disability pre-existed his entrance to his second 
period of active service and was not permanently worsened, or 
aggravated, during his second period of active service.  The 
weight of the evidence is against a finding that a 
relationship exists between either period of the Veteran's 
active service and his current left elbow disability, or to 
any training service.  Significantly, the medical evidence of 
record does not demonstrate that the Veteran suffered from 
left elbow problems while on active duty, and the Veteran 
reported to the July 2008 VA examiner that his left elbow 
problems began once he separated from service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between military service and the Veteran's left 
elbow disability.  The evidence also does not support a 
finding that the Veteran's left elbow disability was 
aggravated during his period of active service.  The Board 
finds that the competent evidence of record only weighs 
against such a finding.  Thus, the Board finds that service 
connection for a left elbow disability is not warranted.

With regard to the Veteran's claim that his left elbow 
disability is related to his service-connected right elbow 
disability, the July 2008 VA examiner found such a 
possibility to be unlikely.  The examiner explained that a 
diagnosis of right arm lateral epicondylitis did not 
predispose the Veteran to have the same condition in the left 
elbow, and there was no suggestion that the two conditions 
were related.  Further, the Veteran has not submitted any 
medical evidence in support of this contention, and the 
medical evidence of records does not otherwise suggest a 
relationship between his left elbow disability and his 
service-connected right elbow disability.  Accordingly, the 
Board finds that service connection for a left elbow 
disability is not warranted on a secondary basis. 

Finally, the Veteran contends that his left elbow disability 
is related to his service in the Army National Guard.  
However, the evidence of record does not demonstrate that the 
Veteran injured his left elbow while on active duty or active 
duty for training with the Army National Guard.  Rather, the 
evidence demonstrates that the Veteran was treated for his 
left elbow disability privately in 2002, and then again 
beginning in May 2006.  Due to his private physician's 
recommendations, he was placed on limited profile, instructed 
not to complete any push-ups, and determined not to be 
eligible for the annual training period.  However, the 
evidence does not show any injury during the training 
service, or demonstrate any permanent worsening of the 
condition during any training service.  Thus, the Board finds 
that the Veteran's left elbow disability was not incurred 
while in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2009).  
Accordingly, service connection for a left elbow disability 
is not warranted as related to his service with the Army 
National Guard.

The Board has considered the Veteran's assertions that his 
left elbow disability is related to his service.  However, 
while the Veteran is competent to testify as to symptoms of 
an injury to his left elbow, as a layman, he is not competent 
to address whether there is a nexus between the injuries in 
service and his current left elbow condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, while the Veteran can report experiencing pain  
in his left elbow, those are subjective symptoms and the 
associated disorders are not readily identifiable in a way 
that may be observed objectively.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  There are many different joint disorders.  
The Veteran does not have the medical expertise to discern 
the nature of any current orthopedic diagnosis nor does he 
have the medical expertise to provide an opinion regarding 
the etiology.  Therefore, the issue does not involve a simple 
diagnosis.  The Veteran is competent to report that he has 
been told of a diagnosis of a left elbow disability, but he 
is not competent to provide a medical opinion regarding the 
etiology.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's left elbow disability pre-existed his second 
period of active service and was not aggravated therein, and 
is otherwise unrelated to either period of active service or 
any period of training service, or to any incident therein, 
to include his service-connected right elbow disability.  As 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a left elbow disability, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The RO issued a notice 
letter prior to initially adjudicating the claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Here, VA sent correspondence in June 2006; a rating decision 
in March 2007; a statement of the case in July 2007, and a 
supplemental statement of the case in December 2007 and in 
August 2008.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notice 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the December 2009 
supplemental statement of the case.

The Board finds that the RO has substantially complied with 
the Board's remands with regard to this appeal.  Dyment v. 
West, 13 Vet. App. 141 (1999) (remand not required where 
there was substantial compliance with Board's remand 
instructions).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.




ORDER

Service connection for a left elbow disability, to include as 
secondary to service-connected right elbow disability, is 
denied. 



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


